Title: To John Adams from Benjamin Rush, 8 August 1777
From: Rush, Benjamin
To: Adams, John


     
      Dear sir
      Morristown Augt 8h 1777
     
     In Observing the different operation of Whig principles upon different people, I have been led to divide the Whigs of America into the five following classes 1st the Whig from a love of power. 2 The Whig from resentment. 3 The Whig from interest, 4 The Whig from a love of the military life, and lastly the Whig from the love of liberty. I have my eye upon men who belong to each of these classes, and I cannot help attributing most of the misfortunes of the united States to our entrusting our counsels or Arms to any but to the last class of Whigs. The love of liberty is the only principle of Action that will make a man uniform in his conduct, and support him under the heaviest calamities that can befall his country. It is characteristic of this class of Whigs to possess no lust for dominion, but to wish only to be governed well. They are not roused into Action by hearing of the ravages of the enemy. They were prepared for them in the beginning of the controversy, and always viewed them as the lawful Ofspring of arbitrary power. They feel no pleasure in the effusion of human blood, and relish the Sweets of liberty much more than the joys of victory, and so far from consulting their interest, they esteem it their highest honor to sacrifice it to the Safety of their country. I wish this class of Whigs prevailed more among us. The time is now at an end when danger is to be apprehended from the tories. If we are undone at all, it must be by the aristocratic—the mercenary—the persecuting—and the Arbitrary Spirit of our own people—I mean those people who are called Whigs.
     I expect to see more gloomy days than we have yet seen because I am persuaded we are not ripe for being delivered. Liberty without Virtue would be no blessing to us. The conduct of the court of France does not Surprize me. I am pleased with it. I have long tho’t that we were in great danger of being ruined by a too Speedy rupture between France and England. It will require one or two more campaigns to purge away the monarchical impurity we contracted by laying so long upon the lap of Great Britain. A peace at this time would be the greatest curse that could befall us. I hope the war will last till it introduces among us the same temperance in pleasures—the same modesty in dress—the same justice in business, and the same veneration for the name of the deity which distinguished our Ancestors. I see a gloomy cloud hanging over our States—but I am sure it will descend only in fertilizing rains upon them, for they have not forfeited their birthright by their Vices. I rejoice to find Genl. Gates appointed to take the command in the northern department—he belongs to the 5th class of Whigs.
     I have the pleasure of informing you that great order—cleanliness, and the most perfect contentment prevail in our hospitals. Dr. Bond the A: Director cannot be too much commended for his humanity and zeal in doing his duty.
     
      Adieu my dear friend. May you long live to enjoy the fruits of your disinterested love to mankind! Yours,
      B: Rush
     
     
    